PER CURIAM.
We affirm appellant’s, Jesus Gonzalez, revocation of probation. See Lee v. State, 641 So.2d 164 (Fla. 1st. DCA 1994). The state concedes, and we agree, that the written order of revocation erroneously states that all three conditions of probation were violated, including condition two which had been dismissed by the court. We remand to the trial court to correct the order of revocation to appropriately reflect the court’s findings.
AFFIRMED, REMANDED WITH DIRECTIONS.
WARNER, POLEN and SHAHOOD, JJ„ concur.